Citation Nr: 1118434	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 30 percent evaluation for it, effective July 2006.  Based on the receipt of additional evidence, the RO, by rating action dated May 2009, assigned a 50 percent evaluation for PTSD, effective July 2006.  The Veteran continues to disagree with the assigned rating.

The Veteran was scheduled to testify at a video conference hearing in February 2011, but failed to report for it.  Accordingly, the Board finds his hearing request has been withdrawn.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total rating will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Since the Veteran's representative specifically asserted the Veteran was unemployable in a March 2011 presentation, the Board concludes, based on the guidance of this case, that the matter has been raised before the Board.

The Veteran's claim for a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD is manifested by occasional suicidal ideation, without a plan.  There is no impairment of thought process or content, and the Veteran is able to maintain personal hygiene.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in April and August 2006 letters, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters dated April 2008 and December 2009, also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, VA examination reports, Social Security Administration records, and statements from friends and a relative of the Veteran.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The evidence supporting the Veteran's claim includes some of the medical findings of record, as well as statements from his sister and two friends.  The Veteran has been afforded three VA psychiatric examinations during the course of this claim.  In addition, VA outpatient records reflect treatment for PTSD.  When he was examined by the VA in July 2006, the Veteran reported he had nightmares, a panic feeling, intrusive thoughts, irritability and hypervigilance.  During the May 2008 VA psychiatric examination, the Veteran asserted he mostly stayed by himself.  He added he sometimes wants to do things, but did not seem to have the motivation to get things going.  He related he had continuing distressing thoughts and recollections.  He claimed he had panic symptoms as well as some suicidal thinking.  A mental status evaluation in May 2008 revealed the Veteran had some depressive symptoms.  

On the December 2010 VA psychiatric examination, the Veteran reported he had lots of stress.  He maintained things irritated him and that he went off the handle quickly.  He described more anxiety after his sister had overdosed, and he asserted he had panic attacks a couple of times a week.  These episodes made him feel anxious and acutely upset.  He stated he develops tachycardia, tachypnea and shortness of breath which last for a few minutes until he could calm down.  He also maintained he sits around and stares at the television and does not like doing anything.  He claimed he was more withdrawn than usual, and that he only left his apartment to go to a doctor's appointment.  

In a September 2007 statement, R.D.R related he knew the Veteran in Vietnam.  He knew of the Veteran's depression and lack of direction.  The Veteran's sister asserted his bad dreams and nightmares were stressful for him.  She noted he did not like to be around crowds.  She claimed that since he was off drugs and alcohol, he did not have any friends.  In January 2010, E.M. wrote she had known the Veteran for ten years.  She stated he did not want to socialize.  She added he gets very angry and violent.  She claimed he had suicidal thoughts, low self-esteem, bad dreams and nightmares.  She alleged he had panic attacks all the time.

The evidence against the Veteran's claim includes the medical evidence of record.  Although the Board acknowledges the Veteran's complaints have included panic attacks and suicidal thinking, the examination findings do not support his claim for a higher rating.  The mental status evaluations conducted on the three VA psychiatric examinations show the Veteran was casually dressed and groomed.  He denied suicidal or homicidal ideation.  His thought process was clear, coherent and goal-directed.  His thought content was free of obsessions, compulsions, delusions, and hallucinations.  There was no indication of any major concentration or memory disturbances.  

The Veteran's symptoms have not resulted in near-continuous panic.  He is able to maintain his personal appearance and hygiene.  While the Veteran did report some suicidal thinking on the May 2008 VA psychiatric examination, the mental status evaluation demonstrated he denied active suicidal thoughts.  Simply stated, the Veteran does not manifest the symptoms required for a 70 percent evaluation.  

In addition, the Board notes the Social Security Administration decision reflects that, with respect to his mental disorders, the Veteran had moderate restriction in activities of daily living, moderate difficulty in maintaining social functioning, and moderate difficulty in maintaining concentration, persistence, or pace.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  In sum, the findings required for a 70 percent evaluation have not been shown.

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran asserts he is unable to work due to the severity of his service-connected disabilities.  

As noted above, pursuant to Rice, 22 Vet. App. 447, a claim for a total rating is part of the present increased rating claim as the Veteran has specifically made a claim for this benefit.  The Board notes that the Veteran has not been provided any VCAA notice regarding this claim, nor has the RO had an opportunity to adjudicate the claim.  Initial development and review is indicated at the RO before any Board consideration of this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an appropriate VCAA notification letter pertaining to the unemployability claim which has been raised.  Thereafter, any appropriate evidentiary development should be accomplished.

2.  Then adjudicate the claim for a total rating based on unemployability.  If the decision is adverse to the Veteran, and he files a timely notice of disagreement, he and his representative should be furnished a statement of the case and afforded the applicable period of time within which to respond.  The case should then be returned to the Board if the Veteran submits a timely substantive appeal, and it is otherwise appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


